DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on October 29, 2021 has been received. Claims 1, 2, 4-7, 9, 10, 12-17, and 19 are currently pending, of which claims 15-17 are withdrawn.
Claims 1, 2, 4-7, 9, 10, 12-14, and 19 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the conductive composite yarn has one or more leads attached at each end” should read “wherein the conductive composite yarn has a first end, a second end, and one or more leads attached at each end,” so as to enhance clarity and provide clear antecedent basis for the ends of the yarn. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9, 10, 12-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the components a) through e) are configured to provide a conductive composite sewing thread that can be sewn using a commercial grade bobbin type sewing machine.” The limitation is indefinite, as it is unclear whether the claimed conductive composite sewing thread is synonymous with or different from the previously claimed conductive composite yarn. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with previously presented (now canceled) claim 11: “wherein the conductive composite yarn is a conductive composite sewing thread that is configured to be sewn using a commercial grade bobbin type sewing machine.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 12-14, and 19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (herein Robinson)(US PG Pub 2016/0345638), in view of Nishimura et al. (herein Nishimura)(JP 2013253337A), further in view of Threlkeld et al. (herein Threlkeld)(US PG Pub 2006/0048495), further in view of Bettcher, further in view of Patrick (US PG Pub 2003/0074879), further in view of Sharma (US Patent No. 6,941,775), as evidenced by RF Café.
Regarding claim 1, Robinson discloses a conductive composite yarn (208, see Fig. 3 and paragraphs 0040-0042) comprising:
a core formed of at least one strand of copper (306, see paragraphs 0042-0043); and
at least one inner cover (308) wrapped around the core in a first direction, wherein the at least one inner cover is a natural or synthetic yarn (see Fig. 3 and paragraph 0044-0045).
Robinson fails to disclose wherein the at least one inner cover is wrapped around the core at a rate sufficient to provide substantially completely coverage of the core by the at least one inner cover, and wherein the conductive composite yarn further includes at least one outer cover wrapped around the at least one inner cover, wherein the outer cover is wrapped in a second direction opposite to a direction of the at least one inner cover on which the at least one outer 
However, Nishimura teaches a composite sewing yarn (yarn of Example 1 of Fig. 1) comprising: a core (see annotated Fig. 1) formed of at least one strand of metal such as copper and/or stainless steel (see paragraphs 0012 and 0029-0030); 5at least one inner cover (“lower winding yarn” as described in paragraph 0025, see annotated Fig. 1) wrapped around the core in a first direction at a rate sufficient to provide substantially complete coverage of the core by the at least one inner cover (see Fig. 1 and paragraphs 0025-0030), wherein the inner cover is a natural or synthetic yarn (see paragraph 0030); and at least one outer cover (“upper winding yarn” as described in paragraph 0025, see annotated Fig. 1) wrapped around the at least one inner cover, wherein the at least one outer cover is wrapped in a second direction opposite to the direction of the at least one inner cover on which the at least one outer cover is directly wrapped, at a rate sufficient to provide substantially complete cover of the at least one inner cover on which the at least one outer cover is directly wrapped (see Fig. 1 and paragraphs 0025-0030), wherein the components of the composite yarn are configured to provide a conductive composite sewing thread (see paragraphs 0007, 0009, and 0028-0030), so as to provide a composite sewing thread with high mechanical strength as well as enhanced flexibility and durability against friction (see paragraphs 0007, 0009, and 0028-0030).

    PNG
    media_image1.png
    407
    747
    media_image1.png
    Greyscale

Therefore, based on Nishimura’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Robinson’s composite yarn such that the at least one inner cover would be wrapped around the core at a rate sufficient to provide substantially completely coverage of the core by the at least one inner cover, and wherein the conductive composite yarn would further include at least one outer cover wrapped around the at least one inner cover, wherein the outer cover is wrapped in a second direction opposite to a direction of the at least one inner cover on which the at least one outer cover is directly wrapped, at a rate sufficient to provide substantially complete cover of the at least one inner cover layer on which the at least one outer cover is directly wrapped, and wherein the components of the composite yarn are configured to provide a conductive composite sewing thread that can be sewn using a commercial grade bobbin type sewing machine as doing so would provide a composite sewing thread with high mechanical strength as well as enhanced flexibility and durability against friction.

However, Threlkeld teaches a composite yarn (10, see Fig. 2) comprising: a core (12) formed of at least one strand (see paragraphs 0014 and 0037); 5at least one inner cover (14) wrapped around the core in a first direction at a rate sufficient to provide substantially complete coverage of the core by the at least one inner cover (see paragraphs 0015 and 0031), wherein the inner cover is a natural or synthetic yarn (see paragraph 0031); and at least one outer cover (16) wrapped around the at least one inner cover, wherein the at least one outer cover is wrapped in a second direction opposite to the direction of the at least one inner cover on which the at least one outer cover is directly wrapped, at a rate sufficient to provide substantially complete cover of the at least one inner cover on which the at least one outer cover is directly wrapped (see paragraphs 0016 and 0032), the composite yarn further including at least one bonding agent applied onto the at least one outer cover (see paragraphs 0017 and 0037-0040), so as to allow the composite yarn to stay intact during use (see paragraphs 0014-0019, 0023, and 0036).
Therefore, based on Threlkeld’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Robinson’s composite yarn to further include at least one bonding agent applied onto the at least one outer cover, as doing so would further allow the composite yarn to stay intact during use.
Regarding the limitation “a conductive composite sewing thread that can be sewn using a commercial grade bobbin type sewing machine,” the composite yarn together taught by Robinson, Nishimura, and Threlkeld is configured for use a sewing thread and has high mechanical strength as well as enhanced flexibility and durability against friction and repeated use, particularly when used for sewing (see paragraphs 0007, 0009, and 0028-0030 of Nishimura Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Robinson further discloses wherein the at least one strand of copper is a “thin” copper wire (see paragraph 0042) but fails to explicitly disclose a gauge of 40 or higher. Robinson is silent as to the exact gauge of the copper strand.
However, Bettcher teaches discloses a conductive composite yarn (B, note that yarn B includes two strands of electrically conductive metal and thus has at least some amount of conductivity, see Fig. 1 and column 2, lines 44-63 and column 4, lines 2-20) comprising: a core (10) formed of at least one strand (16, 18) of copper (see column 2, lines 44-63 and column 4, lines 2-20); at least one inner cover (12) wrapped around the core; and at least one outer cover (14) wrapped around the at least one inner cover (see Fig. 1 and column 2, lines 44-62); wherein the at least one strand of copper is of 40 or higher gauge (see column 3, line 63 – column 4, line 21; Bettcher discloses wherein the at least one metal strand 16, 18 preferably has a diameter between about 0.002” and 0.004”, which corresponds to a gauge of 40 or higher; see RF Café wire gauge chart, a 40 gauge wire has a diameter of 0.0031,” with higher gauges corresponding to smaller diameters); so as to provide enhanced flexibility to the composite yarn to improve the comfort and wearing quality of garments incorporating the composite yarn, while still maintaining a desired degree of strength (see column 3, line 49 – column 4, line 19).
Therefore, based on Bettcher’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Robinson fails to further disclose wherein the core additionally includes a stainless steel wire having a diameter of 1-2 mil.
However, Nishimura further teaches wherein the core may include two or more metals including copper, stainless steel, and other metals (see paragraph 0012).
Furthermore, Patrick teaches a high performance composite yarn (410, see Fig. 8) comprising a core having a primary metal filament (322) and at least one additional secondary metal filament (422), which may be formed of a different metal from the first metal filament, said metal filaments including known metals such as stainless steel and copper (see paragraph 0023) so as to impart a different desired metallic property or properties to the resultant composite yarns (see paragraph 0039).
Therefore, based on Nishimura’s and Patrick’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Robinson’s core to include both the copper wires and a stainless steel wire, as doing so would impart a different desired metallic property or properties to the resultant composite yarn.
Patrick further teaches wherein the metal filaments used in the composite yarn may vary in thickness from between about 50 denier to about 1200 denier twisted or untwisted (see paragraph 0023), but fails to specifically teach a diameter of 1-2mm. 
However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to experiment with different ranges or wire diameters, such that the diameter of the stainless steel wire would be 1-2mm, in order to achieve an optimal configuration See MPEP 2144.05.
Furthermore, it is noted that Applicant has not provided any criticality for the claimed diameter range of the stainless steel wire. Page 4, lines 23-26 of Applicant’s specification merely state: “When a stainless steel wire is used in the core, the stainless steel wire is preferably of 0.5-4 mil in diameter, more preferably from 1-2 mil in diameter, most preferably 1.6 mil in diameter” but does not provide any criticality for, or unexpected results resulting from, the specific claimed range.
Robinson further discloses wherein the conductive composite yarn (208) is configured to be integrated within interactive textiles (see paragraphs 0003-0004 and 0017) and is configured to be connected to exterior electric components (see paragraphs 0063-0064) but fails to specifically disclose wherein the conductive composite yarn has one or more leads attached at each end.
However, Sharma teaches at least one conductive yarn (181, 190) for an interactive textile (see Abstract and column 11, lines 19-67), wherein the at least one conductive yarn includes an electrical lead (204, 206) connected to each end of the yarn (see Fig. 14 and column 11, line 37 – column 12, line 12), to allow the conductive yarns to electrically communicate with exterior electric components (see Fig. 14 and column 11, line 37 – column 12, line 12).
Therefore, based on Sharma’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Robinson’s conductive composite yarn to include one or more leads attached at each end, as doing so would allow the conductive composite yarn to electrically communicate with exterior electric components.

Regarding claim 2, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein said core (306 of Robinson) comprises two or more strands of an electrically conductive metal (see paragraph 0043 of Robinson; Robinson discloses wherein the core may include one or more copper wires) of 40 or higher gauge (see column 3, line 63 – column 4, line 21 of Bettcher, RF Café wire gauge chart, and rejection of claim 1 above).

Regarding claim 4, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein the at least one copper wire strand (306 of Robinson) is a 42 gauge copper wire (see paragraphs 0042-0043 of Robinson and column 3, line 63 – column 4, line 21 of Bettcher; Bettcher teaches a diameter between about 0.002” and 0.004”, which includes within its range a gauge of 42, which has a diameter of 0.00249”; see RF Café wire gauge chart).

Regarding claim 5, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein the at least one copper wire strand (306 of Robinson) is a 44 gauge copper wire (see paragraphs 0042-0043 of Robinson and column 3, line 63 – column 4, line 21 of Bettcher; Bettcher teaches wherein the at least one metal strand 16, 18 preferably has a diameter between about 0.002” and 0.004”, which reasonably includes within its range a gauge of 44, which has a diameter of 0.00198”; see RF Café wire gauge chart).

or more copper wires; see column 3, line 63 – column 4, line 21 of Bettcher, RF Café wire gauge chart, and rejection of claim 1 above regarding the gauge).

Regarding claim 7, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein the two copper wires (306 of Robinson) are each of 44 gauge (see column 3, line 63 – column 4, line 21 of Bettcher; Bettcher teaches a diameter between about 0.002” and 0.004”, which reasonably includes within its range a gauge of 44, which has a diameter of 0.00198”; see RF Café wire gauge chart).

Regarding claim 9, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein said at least one outer cover (upper winding yarn of Nishimura) is formed of at least one strand of a yarn selected from the group consisting of nylon and polyester yarns (see paragraphs 0025 and 0030 of Nishimura).

Regarding claim 12, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein the conductive composite yarn has a composite denier of from 400 to 700 (see paragraph 0039 of Threlkeld). 

Regarding claim 13, the modified composite yarn of Robinson (i.e., Robinson in view of Nishimura, Threlkeld, Bettcher, Patrick, and Sharma) is further disclosed wherein the conductive composite yarn has a composite denier of from 500 to 600 (see paragraph 0039 of Threlkeld). 

	Regarding claim 14, Robinson, Nishimura, Threlkeld, Bettcher, Patrick, and Sharma together teach the limitations of claim 1, as discussed above.
Threlkeld further teaches wherein the conductive composite yarn includes a lubricant (see paragraphs 0018, 0034, and 0040), wherein the lubricant is a composition comprising silicone and paraffin (see paragraph 0040), to allow the composite yarn to withstand heat and friction when it is used as a sewing yarn (see paragraph 0034).
Therefore, based on Threlkeld’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the composite yarn together taught by Robinson, Nishimura, Threlkeld, Bettcher, Patrick, and Sharma to further include a lubricant, wherein the lubricant is a composition comprising silicone and paraffin; as doing so would allow the composite yarn to withstand heat and friction when it is used as a sewing yarn.

Regarding claim 19, Robinson, Nishimura, Threlkeld, Bettcher, Patrick, and Sharma together teach the limitations of claim 1, as discussed above.
Regarding the limitation “wherein the at least one inner cover provides sufficient coverage of the core that upon sewing in a manner where the conductive composite yarn crosses itself, a short circuit or other electrical fault is avoided,” Nishimura teaches wherein the 
As such, the composite yarn together taught by Robinson, Nishimura, Threlkeld, Bettcher, Patrick, and Sharma is capable of being used to avoid short circuits or other electrical faults when used for sewing. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein the at least one inner cover provides sufficient coverage of the core that upon sewing in a manner where the conductive composite yarn crosses itself, a short circuit or other electrical fault is avoided” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Robinson, Nishimura, Threlkeld, Bettcher, Patrick, and Sharma together teach the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732